Citation Nr: 0726193	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  04-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to an increased rating for left shoulder 
recurrent dislocations with glenohumeral arthritis, status 
post Bristol repair, currently evaluated as 20 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1978.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 decision by the RO.

The veteran was awarded service connection for a left 
shoulder disability with a 10 percent rating by a July 1979 
RO decision.  In December 1998 the RO granted an increased 
rating to 20 percent.  The 20 percent rating was continued by 
RO decisions in October 2001, July 2002, and the current 
March 2004 decision being considered by the Board on appeal.

The Board notes that in July 2004 the veteran filed a claim 
of entitlement to a nonservice-connected pension.  Review of 
the record shows that that claim has not been further 
developed.  Accordingly, the matter is referred to the RO for 
such further action as may be appropriate.


FINDINGS OF FACT

1.  The veteran is right handed.

2.  The veteran's left shoulder disability causes functional 
losses that equate to no worse than limitation of motion to 
the shoulder level.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, 4.73, 
Diagnostic Code 5201 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim for increased rating, 
a VCAA notice letter was sent in December 2003, prior to the 
RO's March 2004 decision.  That letter informed the veteran 
of the evidence necessary to establish service connection.  
He was notified of his and VA's respective duties for 
obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any treatment records pertinent to his claimed condition.  
The Board acknowledges that the letter did not inform the 
veteran of the evidence necessary to establish an increased 
rating.  However, the Board notes that the current claim on 
appeal is the fourth claim for increased rating that the 
veteran has filed since he was awarded service connection for 
his left shoulder disability in July 1979.  By a May 2002 
VCAA letter sent prior to the previous July 2002 decision by 
the RO denying a rating higher than 20 percent, the veteran 
was also notified of his and VA's respective duties for 
obtaining evidence.  He was notified that he should submit 
evidence that his shoulder condition had increased in 
severity.  He was asked to send information describing 
additional evidence for VA to obtain, and to provide copies 
of any private treatment records that he had in his 
possession.  

The Board acknowledges that the letters did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for an 
increased rating, the veteran was provided with comprehensive 
rating information in the June 2004 statement of the case 
(SOC).  Under the circumstances, the Board finds that the 
notices were sufficient for purposes of deciding the present 
appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his present claim of increased rating during 
January 2004.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.

The Board notes that, in his July 2007 brief, the veteran's 
representative contended that, inasmuch as the last VA 
compensation and pension examination of the veteran's left 
shoulder was dated in January 2004, the veteran should be 
afforded another contemporaneous examination.  The Board 
finds, however, that since the claims file contains a history 
of C&P examinations and treatment reports going back to 1979, 
and more recently since 1998 when the increased rating to 20 
percent was granted, the January 2004 C&P examination is 
sufficient for purposes of deciding the present case.

II.  The Merits of the Veteran's Claim

During service, the veteran fell off an airplane onto his 
left shoulder.  Subsequently the veteran had surgery for 
removal of a chipped bone, and later another surgery to 
stabilize the shoulder after it had popped out of place.  He 
has not experienced further dislocations since then.  In his 
December 2003 claim for increased rating, the veteran 
contended that his service-connected left shoulder disability 
had worsened because arthritis had developed in the shoulder, 
and he was in constant pain. 

The veteran was provided a VA C&P examination of his left 
shoulder in connection with his present claim for increase 
during January 2004 by Dr. S.M., who had also examined the 
veteran's left shoulder in November 1998, August 2001, and 
June 2002.      

In January 2004 the veteran complained that his left shoulder 
was painful (7 or 8 on a scale of 10) with limited movement.  
He was not sleeping well at night because of the pain, and he 
was not able to move his arm overhead.  He could not lift 
anything heavy, or carry more than 15 to 20 pounds.  He said 
the pain had become worse over the last 2 to 3 years.

Dr. S.M. observed that the veteran was healthy looking and 
did not appear to be in any pain.  He was right handed and 
stood 6 feet tall, weighing 172 pounds.  There was normal 
heel-toe gait with good posture.  Examination of the left 
shoulder revealed normal contour without any deformity or 
swelling.  There was tenderness across the shoulder, mainly 
in front.  Range of motion was abduction at 85 degrees with 
complaint of pain, and forward flexion of 60 degrees also 
with complaint of pain.  External rotation was 60 degrees, 
and internal rotation was 75 degrees.  Dr. S.M. noted that, 
during the motion, there was considerable crepitation.  Power 
against resistance was moderate with complaint of pain.  
Movement against gravity was adequate.  The apprehension test 
was negative.  

X-rays of the left shoulder revealed status post surgery for 
recurrent dislocation pf the glenohumeral joint.  There was 
evidence of glenohumeral arthritis.  There was evidence of 
surgery for acromioclavicular joint pathology and excision of 
the lateral end of the clavicle could be visualized.  There 
was some deformity of the proximal humerus which appeared to 
be a developmental condition.  Dr. S.M. diagnosed the veteran 
with a history of injury to the left shoulder while in the 
military, undergoing surgeries on two occasions.  There was 
current evidence of status post surgery acromioclavicular 
joint, as well as glenohumeral joint with post-traumatic 
glenohumeral arthritis.  As an incidental note, there was 
developmental deformity of the proximal humerus.

The Board notes that normal forward elevation of a shoulder 
(flexion) as well as normal abduction is to 180 degrees.  
Normal internal and external rotation are to 90 degrees.  38 
C.F.R. § 4.71, Plate I (2006).  Since the December 1998 RO 
decision when the veteran's left shoulder disability rating 
was increased to 20 percent, the RO has rated the disability 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
Diagnostic Code 5201 applies to limitation of motion of the 
arm.  Limitation of the major or dominant arm is rated at 40 
percent when motion is limited to 25 degrees from one's side.  
A 30 percent rating is applicable when motion of the non-
dominant arm is limited to midway between one's side and 
shoulder level.  A 20 percent rating, the lowest rating, is 
applicable when motion of the dominant or non-dominant arm is 
limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2006).

Review of the record reveals that the range of motion of the 
veteran's left shoulder has not changed substantially since 
1998:

a.  In November 1998, Dr. S.M. observed that the 
veteran's range of motion was abduction of 90 degrees 
with complaint of pain; forward flexion of 100 degrees; 
extension of 70 degrees; and internal rotation of 75 
degrees.  Passive abduction was 110 degrees with pain, 
and forward flexion was 115 degrees with pain.

b.  At the August 2001 examination, range of motion in 
active and passive tests revealed abduction at 85 
degrees with complaint of pain.  There was increased 
pain on further attempt of abduction.  Forward flexion 
was 75 degrees with complaint of pain.  External 
rotation was 65 degrees and internal rotation was 75 
degrees.  There were no abnormal neurological findings 
in the left upper limb.  Dr. S.M. noted evidence of some 
very early degenerative changes of the glenohumeral 
joint. 

c.  At the June 2002 examination, active range of motion 
showed abduction to 80 degrees with complaint of pain at 
80 degrees.  Passive abduction was to 145 degrees making 
the range with pain from 80 to 145 degrees.  Active 
forward flexion was to 75 degrees with pain, and passive 
forward flexion was to 125 degrees, the arc of pain 
being from 75 to 125 degrees.  Active external rotation 
was to 45 degrees, and passive external rotation was to 
65 degrees with complaint of pain.  Internal rotation 
was to 75 degrees without any pain.    

d.  At the January 2004 examination, range of motion was 
abduction at 85 degrees with complaint of pain, and 
forward flexion of 60 degrees also with complaint of 
pain.  External rotation was 60 degrees, and internal 
rotation was 75 degrees.  Dr. S.M. noted that, during 
the motion, there was considerable crepitation.

Based on the foregoing medical evidence, the Board finds that 
the veteran's left shoulder disability meets the criteria for 
the 20 percent rating under Diagnostic Code 5201, but no 
higher.  A 30 percent rating is applicable when motion of the 
non-dominant arm is limited to midway between one's side and 
shoulder level, but that is not the case here.  The veteran 
is able to raise his left arm to within 5 degrees of shoulder 
level (abduction at 85 degrees) actively without pain, and 
further beyond shoulder level with pain.      
     
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

The shoulder and arm are rated utilizing 38 C.F.R. § 4.71a, 
Diagnostic codes 5200 through 5203 (2006).  Diagnostic Code 
5200 is inapt because it applies to ankylosis, which the 
veteran does not have.  Diagnostic code 5202 is also inapt 
because it applies to the humerus.  (Although Dr. S.M. in 
January 2004 did incidentally note a developmental deformity 
of the proximal humerus, that is not a service-connected 
condition.)

Diagnostic Code 5203 applies to limitations of the clavicle 
or scapula.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  The 
Board notes that when the veteran was awarded service 
connection for his left shoulder disability in July 1979, it 
was not long after he had suffered dislocation and Bristol 
repair surgery in service.  At that time the left shoulder 
disability was rated pursuant to Diagnostic Code 5203.  
However, since the surgery in service, the veteran has not 
experienced any further dislocation in his left shoulder. 

As for the pain experienced by the veteran, there is no 
suggestion that any pain causes disability tantamount to 
limitation of motion to midway between the side and the 
shoulder level. As noted above, he is able to raise his arm 
above the shoulder level, and any pain he experiences cannot 
be said to cause disability that equates to less motion than 
raising the arm to the shoulder level.  For all the reasons 
set forth above, the Board finds that the preponderance of 
the evidence is against the claim for an increased rating.


ORDER

Entitlement to a rating in excess of 20 percent for left 
shoulder disability is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


